Citation Nr: 1507060	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as being secondary to or aggravated by the Veteran's service-connected bilateral scarring of the eardrums.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1991 to October 1994.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a November 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania.  

In his substantive appeal, the Veteran made statements that are construed as a claim for service connection for tinnitus.  This issue is referred to the agency of original jurisdiction for adjudication.

The Veteran testified at the RO in March 2013 before the.  A hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Per the Statement of the Case, issued in January 2013, additional comments were purportedly provided in a report dated October 4, 2012.  A review of the paper claims file along with the Veteran's electronic records has failed to uncover the purported October 2012 report.  The Board has a duty to insure the relevant VA records are associated with the claims file.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).  As reported in the statement of the case, the opinion did not include a rationale for the opinion that the current hearing loss was unrelated to the Veteran's reported in-service noise exposure or service connected ear scarring.

Accordingly, the case is REMANDED to the AMC for the following actions:

1.  Obtain the October 2012 VA examination addendum and insure that it is associated with the claims file.

2.  Schedule the Veteran for an audiology examination that should be accomplished by an otolaryngologist, if possible.  The claims file must be reviewed by the examiner.  The examiner must provide reasons for any opinion offered in the examination report.  

If possible, the examination should not be performed by an individual who has previously examined the Veteran.

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to in-service noise exposure or service connected ear scarring.  

If the examiner finds that the bilateral hearing loss is not directly related to active service, the examiner must express an opinion as to whether it is at least as likely as not that it was caused or aggravated by the service-connected bilateral scarring of the eardrums.  

Aggravation means a permanent increase in the severity of the underlying disability.  If aggravation is found, the examiner should note whether there is medical evidence created prior to the aggravation, or at any time between the time of aggravation and the current level of disability, that shows a baseline of hearing loss prior to aggravation.

The examiner must also opine as to whether any of the ear conditions that the Veteran was treated therefor while he was on active duty, such as otitis media or otitis externa, resulted in the current bilateral hearing loss.  

The examiner should acknowledge the Veteran's report of history and symptoms.  

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that inability, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, which would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition(s), or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

